IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SENECA RESOURCES CORPORATION,              :   No. 30 WAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
CITY OF ST. MARYS ZONING HEARING           :
BOARD,                                     :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.